 





SUBSCRIPTION AGREEMENT

 

Cell Source, Ltd.

65 Yigal Alon Street, 23rd Floor

Tel Aviv 67433, Israel

 

Ladies and Gentlemen:

 

1.          Subscription. The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Cell Source, Ltd. (the
“Company” or “Cell Source”) the number of units (the “Units”) set forth on the
signature page hereof at a purchase price of $0.75 per Unit. Each Unit consists
of (i) one share of the Company’s Ordinary Shares, each of nominal value of NIS
0.01 (the “Ordinary Shares”) and (ii) a 5 year warrant (each, a “Warrant” and
collectively, the “Warrants”) to purchase one share of Ordinary Shares at an
exercise price of $0.75 per share.

 

2.          This subscription is submitted to you in accordance with and subject
to the terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of Cell Source dated November 13,
2013, as amended or supplemented from time to time, including all attachments,
schedules and exhibits thereto (the “Memorandum”), relating to the offering (the
“Offering”) by the Company of a minimum of 666,667 Units ($500,000) (“Minimum
Offering Amount”), and up to a maximum of 2,666,667 Units ($2,000,000) (“Maximum
Offering Amount”). The terms of the Offering are more completely described in
the Memorandum and such terms are incorporated herein in their entirety.

 

3.          Effect of the Sale of Maximum Offering Amount. In the event of a
closing pursuant to which the aggregate Units sold in the Offering is equal to
or greater than the Maximum Offering Amount (“Maximum Offering Closing”), within
120 days of the Maximum Offering Closing, Cell Source shall consummate a
transaction (the “Acquisition”) in which Cell Source and all of Cell Source’s
shareholder, including all the Purchasers in this Offering, would enter into a
share exchange with a public company (“Pubco”). If the Acquisition is
consummated, Cell Source will become a wholly-owned subsidiary of Pubco.
Accordingly, Pubco, through its subsidiary Cell Source and with the proceeds of
this Offering, would continue the existing business operations of Cell Source as
a publicly-traded company. Since the closings of this Offering will occur prior
to the Acquisition, the Purchaser will not know the identity of Pubco prior to
the Maximum Offering Closing. However, the Purchaser hereby absolutely and
irrevocably agrees, acknowledges, covenants and represents that the Purchaser
consents to the Acquisition and the Purchaser shall enter into any agreements
required to consummate the Acquisition, the effects of which were described in
the Memorandum to the satisfaction of the Purchaser and are incorporated herein
in their entirety. If the Acquisition has not been completed within 120 days of
the Maximum Offering Closing, then for each 30 day period that the Acquisition
has not closed, the purchase price for the Units will be reduced by $0.10 and
Cell Source shall immediately issue to each Investor such number of Ordinary
Shares that would result in the effective purchase price of the Units purchased
by such Investor to be equal to the reduced price of the Unit, provided that the
effective price shall not be lower than $.25 per Unit.

 

A-1

 

 

4.          Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, Escrow Agent for
Cell Source, Ltd.” in the full amount of the purchase price of the Units being
subscribed for. Wire transfer instructions are set forth on page 14 hereof under
the heading “To subscribe for Units in the private offering of Cell Source,
Ltd.” Such funds will be held for the Purchaser's benefit, and will be returned
promptly, without interest or offset if this Subscription Agreement is not
accepted by the Company, the Offering is terminated pursuant to its terms by the
Company prior to the First Closing (as hereinafter defined), or the Minimum
Offering Amount is not sold. Together with a check for, or wire transfer of, the
full purchase price, the Purchaser is delivering a completed and executed
Omnibus Signature Page to this Subscription Agreement and the Registration
Rights Agreement, in the form of Exhibit C to the Memorandum (the “Registration
Rights Agreement”).

 

5.          Deposit of Funds. All payments made as provided in Section 4 hereof
shall be deposited with Signature Bank (the “Escrow Agent”), in a
non-interest-bearing escrow account (the “Escrow Account”) until the earliest to
occur of (a) the closing of the sale of the Minimum Offering Amount (the “First
Closing”), (b) the rejection of such subscription, and (c) the termination of
the Offering by the Cell Source. Cell Source may continue to offer and sell the
Units and conduct additional closings for the sale of additional Units after the
First Closing and until the termination of the Offering.

 

6.          Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept or reject
this or any other subscription for Units, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this subscription. The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Purchaser an executed copy of this Subscription Agreement. If
this subscription is rejected in whole, the Offering of Units is terminated or
the Minimum Offering Amount is not raised, all funds received from the Purchaser
will be returned without interest or offset, and this Subscription Agreement
shall thereafter be of no further force or effect. If this subscription is
rejected in part, the funds for the rejected portion of this subscription will
be returned without interest or offset, and this Subscription Agreement will
continue in full force and effect to the extent this subscription was accepted.

 

7.           Representations and Warranties

 

The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:

 

a)             None of the shares of Ordinary Shares or the shares of Ordinary
Shares issuable upon exercise of the Warrants (the “Warrant Shares”) offered
pursuant to the Memorandum are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Units is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) thereunder, based, in
part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement;

 

b)             Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser's attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received the
Memorandum and all other documents requested by the Purchaser, have carefully
reviewed them and understand the information contained therein;

 

A-2

 

 

c)             Neither the Securities and Exchange Commission nor any state
securities commission or other regulatory authority has approved the Units, the
Ordinary Shares, the Warrants or the Warrant Shares, or passed upon or endorsed
the merits of the offering of Units or confirmed the accuracy or determined the
adequacy of the Memorandum. The Memorandum has not been reviewed by any federal,
state or other regulatory authority;

 

d)             All documents, records, and books pertaining to the investment in
the Units (including, without limitation, the Memorandum) have been made
available for inspection by such Purchaser and its Advisers, if any;

 

e)             The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of Cell Source, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;

 

f)             In evaluating the suitability of an investment in the Company,
the Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Memorandum;

 

g)            The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;

 

h)            The Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finders' fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than as described in the Memorandum);

 

i)             The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;

 

j)            The Purchaser is not relying on the Company or any of its
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Units, and the Purchaser has relied on
the advice of, or has consulted with, only its own Advisers;

 

A-3

 

 

k)            The Purchaser is acquiring the Units solely for such Purchaser's
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part. The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the shares of Ordinary Shares, the
Warrants or the Warrant Shares, and the Purchaser has no plans to enter into any
such agreement or arrangement;

 

l)            The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company's stock books.
Appropriate notations will be made in the Company's stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent of the Units. The Company has agreed that
purchasers of the Units will have, with respect to the shares of Ordinary Shares
and the Warrant Shares, the registration rights described in the Registration
Rights Agreement. Notwithstanding such registration rights, there can be no
assurance that there will be any market for resale of the Units, the Ordinary
Shares, the Warrants or the Warrant Shares, nor can there be any assurance that
such securities will be freely transferable at any time in the foreseeable
future;

 

m)            The Purchaser has adequate means of providing for such Purchaser's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;

 

n)            The Purchaser is aware that an investment in the Units is high
risk, involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum, and, in particular, acknowledges that Cell Source has a limited
operating history, significant operating losses since inception, no revenues to
date, limited assets and is engaged in a highly competitive business;

 

o)            The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the Accredited Investor Certification contained
herein;

 

A-4

 

 

p)            The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed an delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

q)            The Purchaser and the Advisers, if any, have had the opportunity
to obtain any additional information, to the extent Cell Source have such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Memorandum and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
Cell Source provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of Cell Source deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent Cell
Source had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any;

 

r)            Any information which the Purchaser has heretofore furnished or is
furnishing herewith to Cell Source is complete and accurate and may be relied
upon by Cell Source and gent in determining the availability of an exemption
from registration under federal and state securities laws in connection with the
offering of securities as described in the Memorandum. The Purchaser further
represents and warrants that it will notify and supply corrective information to
Cell Source immediately upon the occurrence of any change therein occurring
prior to Cell Source’s issuance of the securities contained in the Units;

 

s)            The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities. The Purchaser
is knowledgeable about investment considerations in companies with limited
operating histories. The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should occur.
The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive. The investment is a suitable one for the Purchaser;

 

t)            The Purchaser is satisfied that the Purchaser has received
adequate information with respect to all matters which it or the Advisers, if
any, consider material to its decision to make this investment;

 

u)            The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by Cell
Source in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by Cell Source and should not
be relied upon;

 

A-5

 

 

v)            No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in the Memorandum;

 

w)           Within five (5) days after receipt of a request from the Cell
Source, the Purchaser will provide such information and deliver such documents
as may reasonably be necessary to comply with any and all laws and ordinances to
which Cell Source is subject;

 

x)            THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL;

 

y)            In making an investment decision investors must rely on their own
examination of the Company, Cell Source and the terms of the Offering, including
the merits and risks involved. The Purchaser should be aware that it will be
required to bear the financial risks of this investment for an indefinite period
of time;

 

z)            (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

 

aa)          The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 



 



1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs

 

A-6

 

 

bb)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. The Purchaser acknowledges that the Company may not accept any amounts
from a prospective investor if such prospective investor cannot make the
representation set forth in the preceding paragraph. The Purchaser agrees to
promptly notify the Company should the Purchaser become aware of any change in
the information set forth in these representations. The Purchaser understands
and acknowledges that, by law, the Company may be obligated to “freeze the
account” of the Purchaser, either by prohibiting additional subscriptions from
the Purchaser, declining any redemption requests and/or segregating the assets
in the account in compliance with governmental regulations, and a placement
agent, if any, may also be required to report such action and to disclose the
Purchaser’s identity to OFAC. The Purchaser further acknowledges that the
Company may, by written notice to the Purchaser, suspend the redemption rights,
if any, of the Purchaser if the Company reasonably deems it necessary to do so
to comply with anti-money laundering regulations applicable to the Company or
any of the Company’s other service providers. These individuals include
specially designated nationals, specially designated narcotics traffickers and
other parties subject to OFAC sanctions and embargo programs;

 

cc)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

 

dd)         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 



 



2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

A-7

 

  

8.             Indemnification. The Purchaser agrees to indemnify and hold
harmless the Company, and its respective officers, directors, employees, agents,
control persons and affiliates, from and against all losses, liabilities,
claims, damages, costs, fees and expenses whatsoever (including, but not limited
to, any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement.

 

9.             Binding Effect. The Purchaser hereby acknowledges and agrees that
the subscription hereunder is irrevocable by the Purchaser, except as required
by applicable law, and that this Subscription Agreement shall survive the death
or disability of the Purchaser and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder shall be joint and several
and the agreements, representations, warranties, and acknowledgments herein
shall be deemed to be made by and be binding upon each such person and such
person's heirs, executors, administrators, successors, legal representatives,
and permitted assigns.

 

10.           Modification. This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

11.          Immaterial Modifications to the Registration Rights Agreement. The
Company may, at any time prior to the Acquisition, modify the Registration
Rights Agreement if necessary to clarify any provision therein, without first
providing notice or obtaining prior consent of the Purchaser, if, and only if,
such modification is not material in any respect.

 

12.          Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to Cell Source, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 12). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.

 

A-8

 

 

13.          Assignability. This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the shares of Ordinary Shares or the
Warrants shall be made only in accordance with all applicable laws.

 

14.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.

 

15.           Blue Sky Qualification. The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

16.           Use of Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

17.           Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about Cell Source, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of Cell Source or for the benefit of any other person or persons, or
misuse in any way, any confidential information of Cell Source, including any
scientific, technical, trade or business secrets of Cell Source and any
scientific, technical, trade or business materials that are treated by Cell
Source as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to Cell Source
and confidential information obtained by or given to Cell Source about or
belonging to third parties.

 

18.           Miscellaneous.

 

(a)         This Subscription Agreement, together with the Registration Rights
Agreement, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

 

A-9

 

 

(b)          The representations and warranties of the Company and the Purchaser
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the shares of Ordinary Shares and Warrants contained in
the Units.

 

(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)          This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

 

(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

(g)          The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.

 

(h)          Provided that the First Closing has occurred with respect to the
sale of the Units pursuant to this Subscription Agreement, the Company agrees
that:

 

(i)         For a period commencing on the closing of the Offering and
terminating five years from the closing of the Offering, in the event the
Company (or Pubco) issues or grants any shares of Ordinary Shares or securities
convertible, exchangeable or exercisable for Ordinary Shares pursuant to which
Ordinary Shares may be acquired at a price less than $0.75 per share
(“Adjustment Event”), subject to proportionate adjustments from time to time
upon the occurrence of a subdivision, combination, dividend, split,
reclassification or reorganization of the Company or the Ordinary Shares, then
the Company shall promptly issue additional Ordinary Shares to the Investors
under this Offering in an amount sufficient that the subscription price paid
hereunder, when divided by the total number of shares issued, will result in an
actual price paid by such Investor per share of Ordinary Shares is equal to such
lower price, except this right shall not apply to any issuances or grants
related to securities convertible, exchangeable or exercisable for Ordinary
Shares outstanding or anti-dilution rights existing at the time of this
Agreement, this right shall not apply to any Investor who, at the time of the
Adjustment Event, holds less than 50% of such Investor’s original holdings in
the Company and this right shall not apply to options issued to employees and
service providers as part of an employee stock option plan (ESOP).

 

A-10

 

 

(ii)        For a period commencing on the closing of the Offering and
terminating five years from the closing of the Offering, upon any financing by
the Company of Ordinary Shares or securities convertible into Ordinary Shares (a
"Subsequent Financing"), Investors under this offering shall have the right to
participate in any Subsequent Financing (subject to customary exemptions).

 

(i)          Provided that the Maximum Offering Amount is sold, the Investors
may elect up to two (2) independent board members to serve on the Company’s
Board of Directors or, if after the Acquisition, the Board of Directors of
Pubco;

 

(j)          At the closing of the Acquisition, the note of the Company in the
principal amount of $510,000 shall be cancelled and exchanged for a total of 18%
of the currently outstanding Ordinary Shares.

 

(k)         Immediately prior to the First Closing, the Company shall have up to
15,000,000 Ordinary Shares issued and outstanding and no debt.

 

(l)          Immediately prior to the closing of the Acquisition, the Company
shall have entered into lockup agreements with (i) certain affiliate
shareholders of Pubco that shall expire one year from the date the Acquisition
is consummated and (ii) with all current shareholders of the Company that shall
expire two years from the date the Acquisition is consummated.

 

(m)        Provided that the Acquisition is consummated and the Registration
Statement (as defined by the Registration Rights Agreement) is declared
effective, certain founders of the Company, Isaac Braun, Saar Dickman, Itamar
Shimrat and Yoram Drucker, shall be issued warrants to purchase an aggregate of
3,000,000 Ordinary Shares at an exercise price of $0.75 per share, subject to
the same adjustments and terms as the Warrants sold in this Offering.

 

19.          Omnibus Signature Page. This Subscription Agreement is intended to
be read and construed in conjunction with the Registration Rights Agreement
pertaining to the issuance by the Company of the shares of Ordinary Shares and
Warrants to subscribers pursuant to the Memorandum. Accordingly, pursuant to the
terms and conditions of this Subscription Agreement and such related agreements
it is hereby agreed that the execution by the Purchaser of this Subscription
Agreement, in the place set forth herein, shall constitute agreement to be bound
by the terms and conditions hereof and the terms and conditions of the
Registration Rights Agreement, with the same effect as if each of such separate
but related agreement were separately signed.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-11

 

 

Instructions

 

To subscribe for Units in the private offering of Cell Source, Ltd.:

 

1.           Date and Fill in the number of Units being purchased and Complete
and Sign the attached Omnibus Signature Page to the Subscription Agreement and
Registration Agreement.

 

2.           Initial the Accredited Investor Certification (United States
Resident or Canadian Resident, as applicable) page attached hereto.

 

3.           Complete and Sign the Investor Profile and, if applicable, Wire
Transfer Authorization attached to this letter.

 

4.           Complete and Sign the Selling Stockholder Questionnaire.

 

5.           Delivery Instructions of the Omnibus Signature Page, Accredited
Investor Certification page, Investor Profile and, if applicable, Wire Transfer
Authorization, shall be obtained by contacting Itamar Shimrat, Chief Executive
Officer of Cell Source, who may be reached at 011 972 52 444-9977 or
ishimrat@cell-source.com.

 

6.           Please make your subscription payment payable to the order of
“Signature Bank, Escrow Agent for Cell Source, Ltd”

 

For wiring funds directly to the escrow account, see the following instructions:

 

  Bank: Signature Bank   Acct. Name: Signature Bank as Escrow Agent for     Cell
Source, Ltd     950 Third Avenue, 9th Floor     New York, NY 10022   ABA Number:
026013576   A/C Number: 1501957360   FBO: Investor Name     Social Security
Number     Address

 

A-12

 

 

All funds tendered by Investors will be held in a non-interest bearing escrow
account in the Company’s name at Signature Bank, 950 Third Avenue, 9th Floor,
New York, NY 10022. It is contemplated that the funds will be released from
escrow at such time (or promptly thereafter) as all conditions to closing as set
forth in the Subscription Agreement have been satisfied (or otherwise waived)
and a closing is consummated. It is contemplated that in the event that the
Company does not provide written instructions to Signature Bank with respect to
the disbursement of funds on or before December 5, 2013 (subject to an extension
until no later than January 4, 2013) the Company will refund all subscription
funds, without interest accrued thereon or deduction therefrom, and will return
the documents previously delivered to each subscriber, and such documents will
be terminated and of no force or effect.

 

Questions regarding completion of the attached Transaction Documents should be
directed to Itamar Shimrat, Chief Executive Officer of Cell Source, who may be
reached at 011 972 52 444-9977 or ishimrat@cell-source.com.

 

Thank you for your interest,

 

Cell Source, Ltd.

 

A-13

 

 

ANTI MONEY LAUNDERING REQUIREMENTS 

 

The USA PATRIOT Act   What is money
laundering?   How big is the problem
and why is it important?

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti- money laundering
requirements on brokerage firms and financial

institutions. Since April 24,

2002 all brokerage firms have been required to have new, comprehensive anti-
money laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and, if applicable, a placement agent’s
efforts to implement the USA PATRIOT Act.

 

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.

Money laundering occurs in connection with a wide variety of crimes, including
illegal arms sales, drug trafficking, robbery, fraud, racketeering, and
terrorism.

 

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 



What the Placement Agent is required to do to help eliminate money laundering?  
    Under new rules required by the USA PATRIOT Act, if there is a placement
agent, its anti-money laundering program must designate a special compliance
officer, set up employee training, conduct independent audits, and establish
policies and procedures to detect and report suspicious transaction and ensure
compliance with the new laws.   If applicable, as part of the required program,
it may ask you to provide various identification documents or other information
and until you provide the information or documents that it needs, it may not be
able to effect any transactions for you.



 



A-14

 

 

PUBCO/CELL SOURCE, LTD.

OMNIBUS SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT

AND REGISTRATION RIGHTS AGREEMENT

 

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of ________ Units at a price of $0.75 per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement and the Registration Rights
Agreement.

 

Date (NOTE: To be completed by subscriber): _________________________

_________________________________________________________________________________________________

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:



            Print Name(s)   Social Security Number(s)                        
Signature(s) of Subscriber(s)   Signature                         Date   Address
 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

            Name of Partnership, Corporation, Limited Liability Company or Trust
  Federal Taxpayer Identification Number               By:             Name:  
State of Organization       Title:                             Date   Address  
            CELL SOURCE, LTD.                   By:             Authorized
Officer      

 

A-15

 

 

PUBCO/CELL SOURCE, LTD. ACCREDITED


 

INVESTOR CERTIFICATION—UNITED STATES


 

RESIDENTS

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial _______   I have an individual net worth, or joint net worth with my
spouse, as of the date hereof (excluding, for the purpose of net worth
calculation, the value of such person’s or persons’ primary residence, after
deducting any mortgage securing such primary residence) in excess of $1 million.
      Initial _______   I have had an annual gross income for the past two years
of at least $200,000 (or $300,000 jointly with my spouse) and expect my income
(or joint income, as appropriate) to reach the same level in the current year.  
    Initial _______   I am a director or executive officer of Pubco.

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______   The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.    
  Initial _______   The investor certifies that it is a partnership,
corporation, limited liability company or any organization described in Section
501(c)(3) of the Internal Revenue Code, Massachusetts or similar business trust
that has total assets of at least $5 million and was not formed for the purpose
of investing the Company.       Initial _______   The investor certifies that it
is an employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, whose investment decision is made by a plan fiduciary (as
defined in ERISA §3(21)) that is a bank,   savings   and   loan   association,
 insurance  company   or   registered investment adviser.       Initial _______
  The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.       Initial _______   The
undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.

 

A-16

 

 

Initial _______

  The investor certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.       Initial _______   The undersigned certifies that it is
a broker-dealer registered pursuant to §15 of the Securities Exchange Act of
1934.       Initial _______   The investor certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.
      Initial _______   The investor certifies that it is a trust with total
assets of at least $5,000,000, not formed for the specific purpose of investing
in the Company, and whose purchase is directed by a person with such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the prospective investment.       Initial
_______   The investor certifies that it is a plan established and maintained by
a state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.       Initial _______   The investor certifies that it is an
insurance company as defined in §2(13) of the Securities Act, or a registered
investment company.       Initial _______   An investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act.       Initial _______   A Small
Business Investment Company licensed by the U.S.  Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958.      
Initial _______   A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

A-17

 

 

Representations and Warranties of the Purchaser (for Canadian Residents)

 

1.          The Purchaser (on its own behalf and, if applicable, on behalf of
the Disclosed Beneficial Purchaser) represents, warrants and covenants to the
Company that:

 

(a)          unless the Purchaser is purchasing the Units under Section 00, the
Purchaser is (x) purchasing the Units as principal for his, her or its own
account, and not for the benefit of any other person, and for investment
purposes only, and not with a view to the resale or distribution of all or any
of the Units, (y) the Purchaser is resident in or otherwise subject to the
applicable securities legislation of the jurisdiction set out as the
“Purchaser’s Address” on the face page hereof and (z) the Purchaser satisfies
one or more of the following criteria:

 

(i)           the Purchaser is an “accredited investor” as such term is defined
in National Instrument 45-106 – Prospectus and Registration Exemptions (“NI
45-106”), was not created or used solely to purchase or hold securities as an
accredited investor, and has indicated each category of “accredited investor”
the Purchaser satisfies by completing the Accredited Investor Certificate
attached to this Subscription Agreement; OR

 

(ii)          the Purchaser is resident in or otherwise subject to applicable
securities legislation of British Columbia, Alberta, Manitoba, Québec, New
Brunswick, Nova Scotia, Prince Edward Island or Newfoundland and Labrador and is
one of the following and has so indicated by initialling the applicable
paragraph:

 

_____a “director”, “executive officer” or “control person” of the Company, or of
an affiliate of the Company (within the meaning of these expressions as used in
NI 45-106);

 

_____a “spouse” (within the meaning of that expression as used in NI 45-106),
parent, grandparent, brother, sister or child of any person referred to in
subparagraph (A) above;

 

_____a parent, grandparent, brother, sister or child of the spouse of any person
referred to in subparagraph (A) above;

 

_____a “close personal friend” (within the meaning of that expression as used in
NI 45-106) of any person referred to in subparagraph (A) above and, if requested
by the Company on behalf of the Company, will provide a signed statement
describing any such persons;

 

A-18

 

 

_____a “close business associate” (within the meaning of that expression as used
in NI 45-106) of any person referred to in subparagraph (A) above and, if
requested by the Company on behalf of the Company, will provide a signed
statement describing any of such persons;

 

_____a “founder” (within the meaning of that expression as used in NI 45-106) of
the Company or a spouse, parent, grandparent, brother, sister, child, close
personal friend or close business associate of a founder of the Company;

 

_____a parent, grandparent, brother, sister or child of a spouse of a founder of
the Company;

 

_____a “person” (within the meaning of that expression as used in NI 45-106) of
which a majority of the voting securities are beneficially owned by, or a
majority of directors are, persons or companies described in subparagraphs (A)
through (G) above; or

 

_____a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subparagraphs (A)
through (G) above;

 

(b)          if the Purchaser is not purchasing the Units as a principal, the
Purchaser is duly authorized to enter into this Subscription Agreement and to
execute and deliver all documentation in connection with the purchase of the
Units on behalf of the Disclosed Beneficial Purchaser and (x) the Purchaser and
the Disclosed Beneficial Purchaser acknowledge that the Company is required by
law to disclose to certain regulatory authorities the identity of the Disclosed
Beneficial Purchaser for whom it may be acting, (y) the Purchaser is resident in
the jurisdiction set out as the “Purchaser’s Address” on the face page hereof
and the Disclosed Beneficial Purchaser is resident in the jurisdiction set out
under the heading “Disclosed Beneficial Purchaser Information” on the face page
hereof and (z) either:

 

(i)           the Disclosed Beneficial Purchaser is (x) purchasing the Units as
principal for his, her or its own account and not for the benefit of any other
person, (y) purchasing the Units for investment only and not with a view to the
resale or distribution of all or any of the Units and (z) is an “accredited
investor” as such term is defined in NI 45-106, was not created or used solely
to purchase or hold securities as an accredited investor, and has indicated each
category of “accredited investor” that the Disclosed Beneficial Purchaser
satisfies by completing the Accredited Investor Certificate attached to this
Subscription Agreement; OR

 

A-19

 

 

(ii)          the Purchaser is an “accredited investor” as such term is defined
in paragraphs (p) or (q) of the definition of “accredited investor” in NI 45-106
(provided, however, that it is not a trust company or trust corporation
registered under the laws of Prince Edward Island that is not registered or
authorized under the Trust and Loan Companies Act (Canada) or under comparable
legislation in another jurisdiction in Canada) and has indicated that the
Purchaser satisfies one of the categories of “accredited investor” set out in
paragraphs (p) or (q) of “accredited investor” by completing the Accredited
Investor Certificate attached to this Subscription Agreement as Schedule “C”;

 

(c)          neither the Purchaser nor, if applicable, the Disclosed Beneficial
Purchaser was formed for the purpose of purchasing the Units;

 

(d)          if the Purchaser is an individual, the Purchaser has the legal
capacity and competence to enter into and execute this Subscription Agreement
and to take all actions required pursuant hereto;

 

(e)          no Units were offered to the Purchaser (or, if applicable, the
Disclosed Beneficial Purchaser) by means of general solicitation or
advertisement and, in connection therewith, the Purchaser (and, if applicable,
the Disclosed Beneficial Purchaser) has not become aware of any advertisement in
printed media of general and regular paid circulation (or other printed public
media), radio, television or telecommunications or other form of advertisement
with respect to the distribution of the Units;

 

(f)          the Purchaser (and, if applicable, the Disclosed Beneficial
Purchaser) acknowledges and consents to the placement of any required legend
under Canadian securities laws on any certificate evidencing the Securities
issued to the Purchaser;

 

(g)          the Purchaser (and, if applicable, the Disclosed Beneficial
Purchaser) acknowledges that purchasing, holding, exercising and disposing of
the Securities may have tax consequences under the laws of Canada, the United
States or other jurisdictions, prospective purchasers are solely responsible for
determining the tax consequences applicable to their particular circumstances
and that he, she or it has been advised by the Company to consult its tax
advisors concerning an investment in the Units;

 

2.            The Purchaser agrees (on its own behalf and, if applicable, on
behalf of the Disclosed Beneficial Purchaser) that the representations and
warranties of the Purchaser (and, if applicable, the Disclosed Beneficial
Purchaser) will be true and correct both as of the execution of this
Subscription Agreement and as of the Closing Time and that the representations
and warranties of the Purchaser (and, if applicable, the Disclosed Beneficial
Purchaser) in this Subscription Agreement will survive the Closing Time and are
made by the Purchaser (on its own behalf and, if applicable, on behalf of the
Disclosed Beneficial Purchaser) with the intention that they be relied upon by
the Company in determining the eligibility of a purchaser of Units under the
Offering. The Purchaser (and, if applicable, the Disclosed Beneficial Purchaser)
agrees to indemnify and save harmless the Company and its shareholders,
directors, officers, employees, counsel and agents against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
which are caused or arise from a breach thereof. The Purchaser undertakes to
immediately notify the Company of any change in any statement or other
information relating to the Purchaser (or, if applicable, the Disclosed
Beneficial Purchaser) set forth herein which takes place prior to the Closing
Time.

 

A-20

 

  

3.            The Purchaser (on its own behalf and, if applicable, on behalf of
the Disclosed Beneficial Purchaser) acknowledges that this Subscription
Agreement and the schedules hereto require the Purchaser to provide certain
personal information relating to the Purchaser (and, if applicable, the
Disclosed Beneficial Purchaser) to the Company. Such information is being
collected by the Company for the purposes of completing the Offering, which
includes, without limitation, determining the Purchaser’s eligibility to
purchase the Units under applicable securities legislation, preparing and
registering certificates representing the Securities to be issued to the
Purchaser and completing filings required by any securities regulatory
authority. Such personal information may be disclosed by the Company to (a)
securities regulatory authorities, (b) any government agency, board or other
entity and (c) any of the other parties involved in this private placement,
including the Company and its legal counsel, and may be included in record books
in connection with this Offering. By executing this Subscription Agreement, the
Purchaser (on its own behalf and, if applicable, on behalf of the Disclosed
Beneficial Purchaser) is deemed to be consenting to the foregoing collection,
use and disclosure of such personal information. The Purchaser (on its own
behalf and, if applicable, on behalf of the Disclosed Beneficial Purchaser) also
consents to the filing of copies or originals of any of the schedules to this
Subscription Agreement as may be required to be filed with any securities
regulatory authority in connection with the transactions contemplated hereby.

 

4.            The Purchaser (on its own behalf and, if applicable, on behalf of
the Disclosed Beneficial Purchaser) represents and warrants that the Aggregate
Subscription Price which will be advanced by the Purchaser to the Company
hereunder will not represent proceeds of crime for the purposes of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “PCMLA”)
and the Purchaser acknowledges (on its own behalf and, if applicable, on behalf
of the Disclosed Beneficial Purchaser) that the Company may in the future be
required by law to disclose his, her or its name and other information relating
to this Subscription Agreement and his, her or its subscription hereunder, on a
confidential basis, pursuant to the PCMLA or other applicable legislation. To
the best of his, her or its knowledge, none of the subscription funds to be
provided pursuant to this Subscription Agreement (a) have been or will be
derived from or related to any activity that is deemed criminal under the law of
Canada, the United States of America or any other jurisdiction or (b) are being
tendered on behalf of a person or entity who has not been identified to the
Purchaser. The Purchaser shall promptly notify the Company if the Purchaser
discovers that any of such representations ceases to be true, and to provide the
Company with appropriate information in connection therewith.

 

A-21

 

 

ACCREDITED INVESTOR CERTIFICATE (for Canadian residents)

 

PLEASE MARK YOUR INITIALS BESIDE THE CATEGORY OF “ACCREDITED INVESTOR” TO WHICH
YOU BELONG.

 

Accredited Investor (defined in National Instrument 45-106) means:

 

_______   (a) a Canadian financial institution, or a Schedule III bank;        
_______   (b) the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada);         _______   (c) a
subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;        
_______   (d) a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer, other than a person registered
solely as a limited market dealer under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador);         _______  
(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);         _______   (f) the Government of Canada or a
jurisdiction of Canada, or any crown corporation, agency or wholly owned entity
of the Government of Canada or a jurisdiction of Canada;         _______   (g) a
municipality, public board or commission in Canada and a metropolitan community,
school board, the Comité de gestion de la taxe scolaire de l’île de Montréal or
an intermunicipal management board in Québec;         _______   (h) any
national, federal, state, provincial, territorial or municipal government of or
in any foreign jurisdiction, or any agency of that government;         _______  
(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;         _______   (j) an individual who,
either alone or with a spouse, beneficially owns, directly or indirectly,
financial assets having an aggregate realizable value that before taxes, but net
of any related liabilities, exceeds $1,000,000;         _______   (k) an
individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

 

A-22

 

  

(Note: If individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under paragraph (t) below, which must be initialled)

 

_______   (l) an individual who, either alone or with a spouse, has net assets
of at least $5,000,000;         _______   (m) a person, other than an individual
or investment fund, that has net assets of at least $5,000,000 as shown on its
most recently prepared financial statements, provided that such person has not
been created or used solely to purchase or hold securities as an accredited
investor;           _______   (n) an investment fund that distributes or has
distributed its securities only to

 

(A)         a person that is or was an accredited investor at the time of the
distribution,

 

(B)          a person that acquires or acquired securities in the circumstances
referred to in sections 2.10 [Minimum amount investment], and 2.19 [Additional
investment in investment funds] of NI 45-106, or

 

(C)          a person described in paragraph (A) or (B) that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI
45-106;

 

_______   (o) an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Québec, the securities regulatory authority, has issued a receipt;        
_______   (p) a trust company or trust corporation registered or authorized to
carry on business under the Trust and Loan Companies Act (Canada) or under
comparable legislation in a jurisdiction of Canada or a foreign jurisdiction,
acting on behalf of a fully managed account managed by the trust company or
trust corporation, as the case may be;         _______   (q) a person acting on
behalf of a fully managed account managed by that person, if that person

 

(A)          is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and

 

(B)           in Ontario, is purchasing a security that is not a security of an
investment fund;

 

A-23

 

 

_______   (r) a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;        
_______   (s) an entity organized in a foreign jurisdiction that is analogous to
any of the entities referred to in paragraphs (a) to (d) or paragraph (i) in
form and function;         _______   (t) a person in respect of which all of the
owners of interests, direct, indirect or beneficial, except the voting
securities required by law to be owned by directors, are persons that are
accredited investors (as defined in NI 45-106);         _______   (u) an
investment fund that is advised by a person registered as an adviser or a person
that is exempt from registration as an adviser; or         _______   (v) a
person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as

 

(A)         an accredited investor, or

 

(B)         an exempt purchaser in Alberta or British Columbia, and confirmation
of such status is being provided to the Company and the Agents.

 

NOTE: The investor must initial beside the applicable portion of the above
definition.

 

Dated: _____________

 

If a Corporation, Partnership or Other Entity:   If an Individual:       Name of
Entity   Signature       Type of Entity   Printed or Typed Name       Signature
of Person Signing           Printed or Typed Name and Title of Person Signing  
 

 

A-24

 

  

PUBCO/CELL SOURCE, LTD.

Investor Profile

(Must be completed by Investor)

Section A - Personal Investor Information

 

Investor Name(s):
__________________________________________________________________________________

Individual executing Profile or Trustee:
________________________________________________________________

Social Security Numbers / Federal I.D. Number:
__________________________________________________________

 

Date of Birth: ______________ Marital Status:  ________________________________
Joint Party Date of Birth: ______________ Investment Experience (Years):
____________________ Annual Income: ______________ Liquid Net
Worth:  ______________________________ Net Worth (excluding value of primary
residence):  ______  

Tax Bracket:                           ___________ 15% or below        ________
25% - 27.5%        _______Over 27.5%

Investment Objectives (circle one or more): Preservation of Capital, Income,
Capital Appreciation, Trading Profits, Speculation or Other (please specify) *
See definitions on following page



Home Street Address:     Home City, State & Zip Code:     Home Phone:
________________ Home Fax: ________________________ Home Email:
____________________ Employer:     Employer Street Address:     Employer City,
State & Zip Code:     Bus. Phone: ________________ Bus. Fax:
_________________________ Bus. Email: _____________________ Type of Business:  
 

  

If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.

_______________________________________________________________________________________________

If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed. These
photocopies must be certified by a lawyer as to authenticity.

_______________________________________________________________________________________________

 

Section B – Securities Delivery Instructions

 

_____ Please deliver securities to the Employer Address listed in Section A.

_____ Please deliver securities to the Home Address listed in Section A.

_____ Please deliver securities to the following address:

           _____________________________________________________.

 

Section C – Form of Payment – Check or Wire Transfer

 

_____ Check payable to Signature Bank, As Escrow Agent for Cell Source, Ltd.

_____ Wire funds from my outside account according to the “Instructions” Page.

_____ The funds for this investment are rolled over, tax deferred from _________
within the allowed 60 day window.

  

Please check if you are a FINRA member or affiliate of a FINRA member firm:
________

 

      Investor Signature   Date             Investor Signature   Date

  

A-25

 

 

Investment Objectives: The typical investment listed with each objective are
only some examples of the kinds of investments that have historically been
consistent with the listed objectives. Cell Source, Ltd. can assure that any
investment will achieve your intended objective. You must make your own
investment decisions and determine for yourself if the investments you select
are appropriate and consistent with your investment objectives.

 

Cell Source, Ltd. does not assume responsibility to you for determining if the
investments you selected are suitable for you.

 

Preservation of Capital: An investment objective of Preservation of Capital
indicates you seek to maintain the principal value of your investments and are
interested in investments that have historically demonstrated a very low degree
of risk of loss of principal value. Some examples of typical investments might
include money market funds and high quality, short-term fixed income products.

 

Income: An investment objective of Income indicates you seek to generate income
from investments and are interested in investments that have historically
demonstrated a low degree of risk of loss of principal value. Some examples of
typical investments might include high quality, short and medium-term fixed
income products, short-term bond funds and covered call options.

 

Capital Appreciation: An investment objective of Capital Appreciation indicates
you seek to grow the principal value of your investments over time and are
willing to invest in securities that have historically demonstrated a moderate
to above average degree of risk of loss of principal value to pursue this
objective. Some examples of typical investments might include Ordinary Sharess,
lower quality, medium- term fixed income products, equity mutual funds and index
funds.

 

Trading Profits: An investment objective of Trading Profits indicates you seek
to take advantage of short-term trading opportunities, which may involve
establishing and liquidating positions quickly. Some examples of typical
investments might include short-term purchases and sales of volatile or low
priced Ordinary Sharess, put or call options, spreads, straddles and/or
combinations on equities or indexes. This is a high-risk strategy.

 

Speculation: An investment objective of Speculation indicates you seek a
significant increase in the principal value of your investments and are willing
to accept a corresponding greater degree of risk by investing in securities that
have historically demonstrated a high degree of risk of loss of principal value
to pursue this objective. Some examples of typical investments might include
lower quality, long-term fixed income products, initial public offerings,
volatile or low priced Ordinary Shares, the purchase of sale of put or call
options, spreads, straddles and/or combinations on equities or indexes, and the
use of short- term or day trading strategies.

 

Other: Please specify.

 

A-26

 

 

[This page left intentionally blank]

  

 

 

